Name: Commission Regulation (EC) No 628/98 of 19 March 1998 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities20. 3. 98 L 85/13 COMMISSION REGULATION (EC) No 628/98 of 19 March 1998 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applica- tions for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), Having regard to Commission Regulation (EC) No 1466/ 95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk prod- ucts (3), as last amended by Regulation (EC) No 2497/ 97 (4), and in particular Article 8(3) thereof, Whereas uncertainty is a feature of the market in certain milk products; whereas it is necessary to prevent specula- tive applications that may lead to a distortion in competition between traders, threatening the continuity of exports of those products for the remainder of the current period; whereas the issuing of export licences for the products concerned should be temporarily suspended, and licences for some of these products should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION: Article 1 1. The issuing of export licences for products falling within CN codes 0402 21 and 0402 29 is hereby suspended for the period 20 to 26 March 1998. 2. No further action shall be taken in respect of applications for licences pending for products falling within CN codes 0402 21 and 0402 29 which would have been issued from 20 March 1998 with the exception of those referred to in Article 6(1) of Regulation (EC) No 1466/95. Article 2 This Regulation shall enter into force on 20 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) OJ L 345, 16. 12. 1997, p. 12.